Citation Nr: 0820768	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-10 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  He then served many years with the National 
Guard, including periods of active duty from November 1992 to 
March 1993, March to June 1993, and from January to August 
2003.

The veteran presented sworn testimony in support of his 
appeal during an April 2008 hearing held at the RO before the 
undersigned Acting Veterans Law Judge.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an April 2008 statement, prior to promulgation of a 
decision in the appeal, the veteran indicated that he wished 
to withdraw his appeal seeking service connection for 
prostatitis and erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
veteran's claims of entitlement to service connection for 
prostatitis and erectile dysfunction have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran filed a timely Substantive Appeal pertaining to 
these issues in March 2005.  In an April 2008 signed 
statement, the veteran indicated that he wished to withdraw 
from his appeal the issues of entitlement to service 
connection for prostatitis and erectile dysfunction.  A 
claimant is generally presumed to be seeking the maximum 
evaluation.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
However, a claimant may limit an appeal as he or she wishes, 
and where he does so, the Board of Veterans' Appeals (Board) 
is without authority to adjudicate the claim.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  In this case, the veteran has withdrawn his appeal 
as to the matters of entitlement to service connection for 
prostatitis and erectile dysfunction and thus no allegations 
of error of fact or law remain for appellate consideration as 
to these matters.  As such, the issues are dismissed.


ORDER

The appeal seeking entitlement to service connection for 
prostatitis is dismissed.

The appeal seeking entitlement to service connection for 
erectile dysfunction is dismissed.


REMAND

The veteran claims that service connection for bilateral 
hearing loss and tinnitus is warranted on the premise that he 
began experiencing problems with hearing loss and occasional 
tinnitus during and immediately after his first period of 
service.  He testified that he experienced a sound concussion 
after being too close to the firing of an 8-inch gun on board 
ship during the Vietnam era, but that he was young at the 
time and ignored the symptoms.  Alternatively, he asserts 
that his bilateral hearing loss was aggravated by the 
acoustic trauma involved with his service during subsequent 
periods of active duty and that service connection is 
warranted on the basis of aggravation.

The medical evidence of record establishes the presence of a 
current hearing loss by VA standards.  See 38 C.F.R. § 3.385.  
Additionally, review of the veteran's service medical 
records, including periodic physical examinations and 
audiometric testing, shows that bilateral hearing loss by VA 
standards was initially manifested during the time period 
between the veteran's first period of active service, ending 
in 1972, and his second period in 1992.  

At this point, no medical opinion addresses the question of 
the etiology of the veteran's hearing loss and tinnitus, or 
whether a medical nexus is shown between the veteran's 
demonstrated acoustic trauma during all his periods of active 
duty and his current hearing loss and tinnitus.  Because this 
is a question of an inherently medical nature, medical 
expertise must be sought to resolve it.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the Board finds that a 
remand for such a medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify the etiology of the veteran's 
currently-shown bilateral hearing loss 
and tinnitus.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the audiometric test results 
contained in the veteran's service 
treatment records, and to form an opinion 
as to when the veteran's hearing loss was 
first manifested, the likely etiology of 
the loss, and whether the noise exposure 
involved in the veteran's active duty 
periods in 1992, 1993, and 2003, 
aggravated the hearing loss shown prior 
to 1992.  All opinions should be 
expressed in terms of probability or 
likelihood, i.e., less than 50% 
probability, exactly 50%, or greater than 
50% probability.  If no medical opinion 
may be reached without resort to 
speculation, this should be stated as 
well.  The complete rationale for all 
opinions expressed should be fully 
explained.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


